Citation Nr: 1530902	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a recurrent left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 2007 to January 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, RO which denied service connection for a left knee disorder.  In June 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2013, the Board remanded the Veteran's appeal to the RO for additional action.  In February 2014, the Board again remanded the Veteran's appeal to the RO for additional action.  

In August 2014, the Board remanded the Veteran's appeal to the RO for additional action which included verifying the Veteran's address of record.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.   

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran is afforded due process.  In reviewing the record, the Board observes that the Board's August 2014 Remand was returned by the United States Postal Service (USPS) as undeliverable.  The Veteran was afforded a February 2015 VA knee examination.  The examination report is of record.  The AOJ subsequently issued a February 2015 supplemental statement of the case (SSOC) addressing the examination report.  The February 2015 SSOC was returned by the USPS as undeliverable.  In June 2015, VA subsequently contacted the Veteran and was informed of the Veteran's current mailing address.  The AOJ has not re-sent the February 2015 SSOC to the Veteran's current address of record.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with the February 2015 SSOC.  The SSOC should be mailed to the Veteran's current address of record as updated in June 2015.  An appropriate period of time should be allowed for response before the case is returned to the Board.  .  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

